                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 11, 2018
                          UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

STEVEN HILLESTAD                          §
                                          §
             Plaintiff.                   §
                                          §
VS.                                       §    CIVIL ACTION NO. 3:17–CV–00341
                                          §
LLOG EXPLORATION                          §
COMPANY, LLC, ET AL.                      §
                                          §
             Defendants.                  §

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      On August 22, 2018, Defendants’ Motion to Transfer Venue for Forum Non

Conveniens (“Motion to Transfer Venue”) was referred to United States Magistrate

Judge Andrew M. Edison. On September 20, 2018, Judge Edison filed a Memorandum

and Recommendation (Dkt. 31) recommending that that the Motion to Transfer Venue

be denied.

      No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

      Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED AND ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation is APPROVED
      AND ADOPTED in its entirety as the holding of the Court; and

(2)   Defendants’ Motion to Transfer Venue (Dkt. 22) is DENIED.

It is so ORDERED.


       SIGNED at Galveston, Texas, this 11th day of October, 2018.


                                  _________________________________
                                         __George C. Hanks Jr.
                                       United States District Judge




                                 2
